DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 2-16 are pending. Claims 2, 7, and 12 are in independent forms. Claim 1 has been cancelled.
Priority
3.	No foreign priority has been claimed.

Information Disclosure Statement
4.	It is noted that no information disclosure statement has been filed on this Application.
Drawings
5.	The drawings filed on 01/31/2022 are accepted by the examiner.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -16 of Patent No. 11,240,221 in view of Jain et al. (US 20050183120 A1) in further view of Hoshino (US 20030187654) in further view of Rothman et al. (US 20010044851) in further view of Leibbrandt (US 20060107301).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application merely attempts to broaden the scope of the invention by omitting “…. a code instructing the at least one processor to playback the portion of the media file without storing the portion of the media file” 
Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184, Application 17/588418 is an obvious variant of Patent No. 11,240,221. 
This is a provisional obviousness-type double patenting rejection. (see table below). 
Instant Application 17/588,418
Claim 2: A method executed by at least one processor of an electronic playback device, the method comprising: 

causing to be transmitted, through a wireless communication network, a request to playback a media file; 

receiving, through the wireless communication network, at least a portion of the media file and an indication that the portion of the media file should be deleted upon completion of playback of the portion of the media file; 

causing to be played, the portion of the media file using a buffer in a memory; and 

upon completing playback of the portion of the media file, deleting the portion of the media file from the buffer.  

Claim 3: The method of claim 2, further comprising: causing display of a preview button; and in response to detecting actuation of the preview button, permitting access to a limited portion of the media file.  

Claim 4: The method of claim 2, further comprising transmitting a confirmation that the portion of the media file has been deleted after playback of the media file.  

Claim 5: The method of claim 2, further comprising searching a storage of the electronic playback device to identify whether the media file is stored.  

Claim 6: The method of claim 2, allowing a remote server to access the electronic playback device to determine a number of playbacks of the media file.  

Claim 7: A non-transitory machine readable medium having instructions stored thereon which upon execution cause at least one processor to: 

cause to be transmitted, through a wireless communication network, a request to playback a media file; 

receive, through the wireless communication network, at least a portion of the media file and an indication that the portion of the media file should be deleted upon completion of playback of the portion of the media file; 

storing the portion of the media file in a buffer in a memory and prevent any copying of the portion of the media file to another location based on the indication; 

cause to be played, the portion of the media file using the buffer in the memory; and 

upon completing playback of the portion of the media file, delete the portion of the media file from the buffer.  

Claim 8: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to: cause display of a preview button; and in response to detecting actuation of the preview button, permit access to a limited portion of the media file.  

Claim 9: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to transmit a confirmation that the portion of the media file has been deleted after playback of the media file.  

Claim 10: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to search a storage of an electronic playback device to identify whether the media file is stored.  

Claim 11: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to allow a remote server to access an electronic playback device to determine a number of playbacks of the media file.  

Claim 12: An apparatus comprising: a memory; at least one processor to: 


cause to be transmitted, through a wireless communication network, a request to playback a media file; 

receive, through the wireless communication network, at least a portion of the media file and an indication that the portion of the media file should be deleted upon completion of playback of the portion of the media file; 

cause to be played, the portion of the media file using a buffer in a memory; and 

upon completing playback of the portion of the media file, delete the portion of the media file from the buffer such that the portion of the media file is not stored in the memory or any other memory of the apparatus.  

Claim 13: The apparatus of claim 12, in which the at least one processor is further configured to: cause display of a preview button; and in response to detecting actuation of the preview button, permit access to a limited portion of the media file.  


Claim 14: The apparatus of claim 12, in which the at least one processor is further configured to transmit a confirmation that the portion of the media file has been deleted after playback of the media file.  

Claim 15: The apparatus of claim 12, in which the at least one processor is further configured to search a storage of the apparatus to identify whether the media file is stored.  

Claim 16: The apparatus of claim 12, in which the at least one processor is further configured to allow a remote server to access the apparatus to determine a number of playbacks of the media file. 
Patent No. 11,240,221
Claim 2: A method executed by at least one processor of an electronic playback device, the method comprising: 

transmitting, through a wireless communication network, a request to playback a media file; 


receiving, through the wireless communication network, at least a portion of the media file and a code instructing the at least one processor to playback the portion of the media file without storing the portion of the media file; 

playing the portion of the media file using a buffer in a memory; and 

upon completing playback of the portion, deleting the portion of the media file from the buffer.  

Claim 3: The method of claim 2, further comprising: displaying a preview button; and in response to detecting actuation of the preview button, permitting access to a limited portion of the media file.  

Claim 4: The method of claim 2, further comprising transmitting a confirmation that the portion of the media file has been deleted after playback of the media file.  

Claim 5: The method of claim 2, further comprising searching a storage of the electronic playback device to identify whether the media file is stored.  

Claim 6: The method of claim 2, allowing a remote server to access the electronic playback device to determine a number of playbacks of the media file.  

Claim 7: A non-transitory machine readable medium having instructions stored thereon which upon execution cause at least one processor to: 06-2068-C6_200723_Response2PA TENTApplication Serial No.: 16/207,359 Attorney Docket No.: 06-2068-C6 

transmit, through a wireless communication network, a request to playback a media file; 


transmit, through a wireless communication network, a request to playback a media file;


receive, through the wireless communication network, at least a portion of the media file and a code that instructs the at least one processor to playback the portion of the media file without storing the portion of the media file; 






play the portion of the media file using a buffer in a memory; and 

upon completing playback of the portion, deleting the portion of the media file from the buffer.  

Claim 8: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to: display a preview button; and in response to detecting actuation of the preview button, permit access to a limited portion of the media file.  

Claim 9: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to transmit a confirmation that the portion of the media file has been deleted after playback of the media file.  

Claim 10: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to search a storage of an electronic playback device to identify whether the media file is stored.  

Claim 11: The non-transitory machine readable medium of claim 7, in which the instructions stored therein, when executed, further cause the at least one processor to allow a remote server to access an electronic playback device to determine a number of playbacks of the media file.  

Claim 12: An apparatus comprising: 

a memory; 

at least one processor to: transmit, through a wireless communication network, a request to playback a media file; 

 06-2068-C6_200723_Response3PA TENTApplication Serial No.: 16/207,359 Attorney Docket No.: 06-2068-C6 receive, through the wireless communication network, at least a portion of the media file and a code instructing the at least one processor to playback the portion of the media file without storing the portion of the media file;

play the portion of the media file using a buffer in a memory; and 

upon completing playback of the portion, deleting the portion of the media file from the buffer.  



Claim 13: The apparatus of claim 12, in which the at least one processor is further configured to: display a preview button; and in response to detecting actuation of the preview button, permit access to a limited portion of the media file.  


Claim 14: The apparatus of claim 12, in which the at least one processor is further configured to transmit a confirmation that the portion of the media file has been deleted after playback of the media file.  

Claim 15: The apparatus of claim 12, in which the at least one processor is further configured to search a storage of the apparatus to identify whether the media file is stored.  

Claim 16: The apparatus of claim 12, in which the at least one processor is further configured to allow a remote server to access the apparatus to determine a number of playbacks of the media file. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 2, 4-6, 12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. US Patent Application Publication No. 2005/0183120 (hereinafter Jain) in view of Rothman et al. US patent Application Publication No. 2001/0044851 (hereinafter Rothman).
Regarding claim 2, Jain discloses a method executed by at least one processor (Fig. 5, processor 510) of an electronic playback device, the method comprising: 
“causing to be transmitted, through a wireless communication network, a request to playback a media file” (see Jain par. 0013, transmitting over a back-end peer-to-peer network layer an on-demand media signal from a network transmitter located at a head end of the media network. More generally, media signals may include various types of media such as broadcast media, on-demand prerecorded media, advertisements, video blogs, audiovisual media, and audio media. The media broadcast network may be, for example, a cable media network, a satellite media network, a wireless television broadcast network, or a video storage playback device);
“receiving, through the wireless communication network, at least a portion of the media file and an indication that the portion of the media file should be deleted upon completion of playback of the portion of the media file” (see Jain par. 0040, the multi-user PVR server device comprises a plurality of input processors that capture and encode selected portions of the incoming media signals into a format suitable for further downstream transmission to users. The PVR server also comprises one or more storage devices that selectively record the selected content. Preferably, the content is segmented into small, possibly consecutive, time-tagged chunks of media. Output processors in the PVR server read the appropriate sequence of chunks from the appropriate storage device(s) and generate personalized media streams 210 that are then transmitted over local distribution network 204 to the plurality of receivers 212. The local distribution network 214 may be any of various types of networks capable of distributing streaming media (e.g., an IP data network, a WiFi network, a two-way enabled MDU/MTU cable plant)).
Jain does not explicitly discloses causing to be played, the portion of the media file using a buffer in a memory; and upon completing playback of the portion of the media file from the buffer.
However, in analogues art, Rothman discloses causing to be played, the portion of the media file using a buffer in a memory (see Rothman par. 0042, A buffer memory is included for temporarily storing the blocks read out from the plurality of disk devices. Control means is provided for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory, according to a request for the real-time stream data from a client); and  upon completing playback of the portion of the media file from the buffer (see Rothman pars. 0109-0112, if it is determined in step 80 that someone is listening to the given program and its associated media file, then the streaming application determines in step 98 if the listener is accessing the song in the media file a last time through. If so, the streaming application reads the data of the media file to a data buffer in step 100 for streaming to the user at an associated client; otherwise, the streaming application determines in the media file in step 102 where the streaming server should be, to read the data of the media file to the data buffer in step 100 to be streamed to the user at the associated client. After reading such data in step 100, if the streaming application determines in step 102 that there is no data in the buffer, for example, if all of the songs in the program have been read out to the buffer, then the streaming application proceeds to steps 90-92 to break out of the loop and to close the media file, respectively).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

Regarding claim 4, Jain in view of Rothman discloses the method of claim 2, 
Rothman further discloses transmitting a confirmation that the portion of the media file has been deleted after playback of the media file (see Rothman par. 0071).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

Regarding claim 5, Jain in view of Rothman discloses the method of claim 2, 
Jain further discloses searching a storage of the electronic playback device to identify whether the media file is stored (see Jain par. 0046).

Regarding claim 6, Jain in view of Rothman discloses the method of claim 2, 
Rothman further discloses allowing a remote server to access the electronic playback device to determine a number of playbacks of the media file (see Rothman par. 0100). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

Regarding claim 12, Jain discloses an apparatus comprising: 
“a memory” (Fig. 5, storage device 518) at least one processor (Fig. 5, processor 510) to: 
“cause to be transmitted, through a wireless communication network, a request to playback a media file” (see Jain par. 0013, transmitting over a back-end peer-to-peer network layer an on-demand media signal from a network transmitter located at a head end of the media network. More generally, media signals may include various types of media such as broadcast media, on-demand prerecorded media, advertisements, video blogs, audiovisual media, and audio media. The media broadcast network may be, for example, a cable media network, a satellite media network, a wireless television broadcast network, or a video storage playback device);
“receive, through the wireless communication network, at least a portion of the media file and an indication that the portion of the media file should be deleted upon completion of playback of the portion of the media file” (see Jain par. 0040, the multi-user PVR server device comprises a plurality of input processors that capture and encode selected portions of the incoming media signals into a format suitable for further downstream transmission to users. The PVR server also comprises one or more storage devices that selectively record the selected content. Preferably, the content is segmented into small, possibly consecutive, time-tagged chunks of media. Output processors in the PVR server read the appropriate sequence of chunks from the appropriate storage device(s) and generate personalized media streams 210 that are then transmitted over local distribution network 204 to the plurality of receivers 212. The local distribution network 214 may be any of various types of networks capable of distributing streaming media (e.g., an IP data network, a WiFi network, a two-way enabled MDU/MTU cable plant)).
Jain does not explicitly discloses cause to be played, the portion of the media file using a buffer in a memory; and upon completing playback of the portion, delete the portion of the media file from the buffer such that the portion of the media file is not stored in the memory or any other memory of the apparatus.
However, in analogues art, Rothman discloses cause to be played, the portion of the media file using a buffer in a memory (see Rothman par. 0042, A buffer memory is included for temporarily storing the blocks read out from the plurality of disk devices. Control means is provided for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory, according to a request for the real-time stream data from a client); and  upon completing playback of the portion, delete the portion of the media file from the buffer such that the portion of the media file is not stored in the memory or any other memory of the apparatus (see Rothman pars. 0109-0112, 0040-0041, if it is determined in step 80 that someone is listening to the given program and its associated media file, then the streaming application determines in step 98 if the listener is accessing the song in the media file a last time through. If so, the streaming application reads the data of the media file to a data buffer in step 100 for streaming to the user at an associated client; otherwise, the streaming application determines in the media file in step 102 where the streaming server should be, to read the data of the media file to the data buffer in step 100 to be streamed to the user at the associated client. After reading such data in step 100, if the streaming application determines in step 102 that there is no data in the buffer, for example, if all of the songs in the program have been read out to the buffer, then the streaming application proceeds to steps 90-92 to break out of the loop and to close the media file, respectively, the streaming media system includes a cached disk storage subsystem. The cached disk storage substation is responsive to media prefetch commands for staging data specified by a process from a disk array of the cached disk storage subsystem to an allocated portion of the cache memory when the data are absent from the cache memory, and the cached disk storage substation is responsive to a fetch command for fetching data specified by the process from cache memory of the cached disk storage subsystem. After the cached disk storage subsystem responds to the fetch command, the allocated portion of cache memory holding the specified data is freed for receiving different data so long as the cached disk storage substation has not yet processed a prefetch command in which the data have been specified by another process that has not yet fetched the data).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

Regarding claim 14, Jain in view of Rothman discloses the apparatus of claim 12, 
Rothman further discloses in which the at least one processor is further configured to transmit a confirmation that the portion of the media file has been deleted after playback of the media file (see Rothman par. 0071).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

Regarding claim 15, Jain in view of Rothman discloses the apparatus of claim 12, 
Jain further discloses in which the at least one processor is further configured to search a storage of the apparatus to identify whether the media file is stored (see Jain par. 0046).

Regarding claim 16, Jain in view of Rothman discloses the apparatus of claim 12, 
Rothman further discloses, in which the at least one processor is further configured to allow a remote server to access the apparatus to determine a number of playbacks of the media file (see Rothman par. 0100). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

9.	Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. US Patent Application Publication No. 2005/0183120 (hereinafter Jain) in view of Hoshino US Patent Application Publication No. 2003/0187654 (hereinafter Hoshino) in further view of Rothman et al. US patent Application Publication No. 2001/0044851 (hereinafter Rothman).
Regarding claim 7, Jain discloses a non-transitory machine readable medium having instructions stored thereon which upon execution cause at least one processor to: 
“cause to be transmitted, through a wireless communication network, a request to playback a media file” (see Jain par. 0013, transmitting over a back-end peer-to-peer network layer an on-demand media signal from a network transmitter located at a head end of the media network. More generally, media signals may include various types of media such as broadcast media, on-demand prerecorded media, advertisements, video blogs, audiovisual media, and audio media. The media broadcast network may be, for example, a cable media network, a satellite media network, a wireless television broadcast network, or a video storage playback device);
 “receive, through the wireless communication network, at least a portion of the media file and an indication that the portion of the media file should be deleted upon completion of playback of the portion of the media file” (see Jain par. 0040, the multi-user PVR server device comprises a plurality of input processors that capture and encode selected portions of the incoming media signals into a format suitable for further downstream transmission to users. The PVR server also comprises one or more storage devices that selectively record the selected content. Preferably, the content is segmented into small, possibly consecutive, time-tagged chunks of media. Output processors in the PVR server read the appropriate sequence of chunks from the appropriate storage device(s) and generate personalized media streams 210 that are then transmitted over local distribution network 204 to the plurality of receivers 212. The local distribution network 214 may be any of various types of networks capable of distributing streaming media (e.g., an IP data network, a WiFi network, a two-way enabled MDU/MTU cable plant)).
Jain does not explicitly discloses storing the portion of the media file in a buffer in a memory and prevent any copying of the portion of the media file to another location based on the indication.
However, in analogues art, Hoshino discloses storing the portion of the media file in a buffer in a memory and prevent any copying of the portion of the media file to another location based on the indication (see Hoshino par. 0022, As shown in FIG. 2, in a dedicated application program 2A (residing in the personal computer 2), when the music file is downloaded to the mobile disk 4 from the personal computer 2, the music file is encrypted by using identification (ID) information 4A specific to the disk 4 and stored in the disk 4 as an encryption key. This inhibits a grandchild copy of the file in the mobile disk 4 from being created. That is, a copy of the file from the mobile disk with the ID cannot be made. Numerous copies of the music file can be downloaded from the computer to different mobile disks 4, each of which will have unique identification information. Further, the dedicated application program 2A inhibits the file from being reproduced from the mobile disk 4 and the player 6 inhibits the reproduced (decoded and decrypted) music data from being output to the outside in a playable manner).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Hoshino into a system of Jain in order to provide when a music file is downloaded, the music file is encrypted by using specific identification information  stored in the hard disk as an encryption key. Therefore, it is possible to prevent a grandchild copy of the music file in the hard disk from being stored to another hard disk (see Hoshino par. 0048).
Jain in view of Hoshino does not explicitly discloses cause to be played, the portion of the media file using a buffer in a memory; and upon completing playback of the portion of the media file, delete the portion of the media file from the buffer.
However, in analogues art, Rothman discloses cause to be played, the portion of the media file using a buffer in a memory (see Rothman par. 0042, a buffer memory is included for temporarily storing the blocks read out from the plurality of disk devices. Control means is provided for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory, according to a request for the real-time stream data from a client); and  upon completing playback of the portion of the media file, delete the portion of the media file from the buffer (see Rothman pars. 0109-0112, if it is determined in step 80 that someone is listening to the given program and its associated media file, then the streaming application determines in step 98 if the listener is accessing the song in the media file a last time through. If so, the streaming application reads the data of the media file to a data buffer in step 100 for streaming to the user at an associated client; otherwise, the streaming application determines in the media file in step 102 where the streaming server should be, to read the data of the media file to the data buffer in step 100 to be streamed to the user at the associated client. After reading such data in step 100, if the streaming application determines in step 102 that there is no data in the buffer, for example, if all of the songs in the program have been read out to the buffer, then the streaming application proceeds to steps 90-92 to break out of the loop and to close the media file, respectively).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain and Hoshino in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

Regarding claim 9, Jain in view of Hoshino in further view of Rothman discloses the non-transitory machine readable medium of claim 7, 
Rothman further discloses in which the instructions stored therein, when executed, further cause the at least one processor to transmit a confirmation that the portion of the media file has been deleted after playback of the media file (see Rothman par. 0071).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain and Hoshino in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).
 
Regarding claim 10, Jain in view of Hoshino in further view of Rothman discloses the non-transitory machine readable medium of claim 7, 
Jain further discloses in which the instructions stored therein, when executed, further cause the at least one processor to search a storage of an electronic playback device to identify whether the media file is stored (see Jain par. 0046).

Regarding claim 11, Jain in view of Hoshino in further view of Rothman discloses the non-transitory machine readable medium of claim 7, 
Rothman further discloses in which the instructions stored therein, when executed, further cause the at least one processor to allow a remote server to access an electronic playback device to determine a number of playbacks of the media file (see Rothman par. 0100). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Rothman into a system of Jain and Hoshino in order to include a control devices known in the art are used for reading out the blocks constituting the real-time stream data from the plurality of disk devices to the buffer memory, and for reading out the real-time stream data from the buffer memory (see Rothman par. 0103).

10.	Claims 3, 8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. US Patent Application Publication No. 2005/0183120 (hereinafter Jain) in view of Rothman et al. US patent Application Publication No. 2001/0044851 (hereinafter Rothman) in further view of Leibbrandt US Patent Application Publication No. 2006/0107301 (hereinafter Leibbrandt).
Regarding claims 3, 8, and 13, Jain in view Rothman discloses the method of claim 2, the non-transitory machine readable medium of claim 7, the apparatus of claim 12,
Jain in view of Rothman does not explicitly discloses causing display of a preview button; and in
response to detecting actuation of the preview button, permitting access to a limited portion of the media file. 
However, in analogues art, Leibbrandt discloses displaying a preview button (see
Leibbrandt par. 0083, if the group of special content clips is being played back, pressing the special content clip button will result in the video recording unit setting a recording arrangement for a program corresponding to a special content clip currently being played. For example, if a preview of a film to be broadcast later is currently being played, pressing the special content clip button results in the timer of the video recorder unit being set to record the film when it is broadcast); and in response to detecting actuation of the preview button, permitting access to a limited portion of the media file (see Leibbrandt par. 0086, the recording and play back of special content clips is performed independently and at different times. Thus the monitoring, detection and recording of special content clips, e.g. in accordance with the method of FIG. 3 is performed whenever the video recorder unit is idle, i.e. is not playing back or recording).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the teachings of Leibbrandt into a system of Jain, Hoshino, and Rothman in order to include a special content clip activation user input preferably in the form of a single button denoted "special content clip" or "previews". The playback of the stored special content clips may be started by pressing the special content clip button (see Leibbrandt par. 0082).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433